          Case 1:20-cv-00973-SAG Document 8 Filed 09/17/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                             *
RENEE LOUISE MCCRAY,                         *
                                             *
                   Appellant,                *
                                             *
v.                                           *          Civil Case No.: SAG-20-0973
                                             *
WELLS FARGO BANK, N.A.,                      *
                                             *
                                             *
                   Appellee.                 *
                                             *
*     *      *      *      *      *      *       *      *      *      *       *        *


                                        ORDER

      For the reasons stated in the accompanying Memorandum Opinion, it is, this 17th day of

September, 2020, hereby ORDERED that:


      (1)    The Order of the United States Bankruptcy Court for the District of Maryland

             entered on March 31, 2020, ECF 1-1, is AFFIRMED; and that

      (2)    The Clerk shall CLOSE this case.




                                                                        /s/
                                                        Stephanie A. Gallagher
                                                        United States District Judge
